DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends on claim 1, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1-4, 6-8, 11, 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable by Leather et al. (U.S. 2010/0110084 A1) in view of Jeong et al. (U.S. 2018/0144538 A1).
Regarding Claim 1, Leather discloses an arbiter for arbitrating between a plurality of geometry pipelines and a plurality of tiling pipelines in a graphics processing unit (Leather, Fig. 3, [0040] [0041] “2 or more pipelines are used and each pipeline is a component of a raster back-end. Back-end 320 includes 2n parallel pipelines, designated pipeline 0 through pipeline n-1. When data representing the geometry is presented to the back-end 320 of the graphics chip 300, back-end 320, if pipeline 0 owns tile 0 on display device 360, then the geometry in tile 0 is passed to pipeline 0 to determine which geometry (or portions of geometry) fall within a given tile” and Fig. 5. [0052] “A unified shader 570 applies a programmed sequence of instructions to the rasterized values. These instructions may involve simple mathematical functions (add, multiply, etc.) and Fig.12, [0094] “Arbitration is performed by two arbiter blocks 1485 and 1486 (one for the ALU state machines and one for the Texture state machines)” Leather teaches arbiters (1485, 1486, Fig. 12, for the ALU) in a unified shader (570) of one of parallel raster-backend pipeline (520, Fig. 5) between a plurality of 1-4 parallel geometry pipelines an plurality of 1-4 tilling pipelines (if pipeline 0 owns tile 0 on display device 360, then the geometry in tile 0 is passed to pipeline 0, Fig.3) in graphic processor 300 the arbiter comprising: 
a geometry pipeline selector configured to (Leather, [0045] “logic 530 in the set-up unit 515 intersects the graphics primitives with the repeating tile pattern such that :
 (a) receive, from each geometry pipeline of the plurality of geometry pipelines, sequencing data for a next primitive  generated by that geometry pipeline  (Leather, [0016] “When data representing the geometry is presented to the back-end of the graphics chip, it is divided into data words and provided to one of the parallel pipelines” and [0040] “in FIG. 3. The front-end 310, generates geometry 316 as output. The back-end 320 is used to process the geometry 316 it receives as input” and Fig. 5, [0045] “there are two pipelines, pipeline 520 and pipeline 525, the set-up unit 515 intersects the graphics primitives with the repeating tile pattern such that a primitive is only sent to a pipeline if it is likely that it will result in the generation of covered pixels” from each geometry pipeline (0-3), sequencing data for a next primitive is received and generated for that geometry pipeline.
However, Leather does not explicitly teach receive, from each geometry pipeline of the plurality of geometry pipelines, sequencing data for a next primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block;
(b) select, based on the sequencing data a geometry pipeline of the plurality of geometry pipelines with a primitive position block associated with a next geometry group as an active geometry pipeline;
(c) cause primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to one of the plurality of tiling pipelines.
However, Jeong teaches (a) receive sequencing data for a next primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block (Jeong, [0052] “the tile scheduler may schedule a sequence of tiles to be processed, for the rendering pipeline 220 which is processed per tile” and [0096] “FIG. 8B, a binning pipeline and store information about primitives which belong to each tile in a tile-based bitstream 820. A bit value of 1 in the bitstream 820 may denote that a primitive is included in the tile and a bit value of 0 in the bitstream 820 may denote that the primitive is not included in the tile” the combination between Leather and Jeong teaches receive from each geometry pipeline (as taught by Leather), and based on sequencing data (Jeong, Fig. 8B) for a next primitive position block (the block of tiles d, e) that identifies a geometry group (primitives 2,3) associated with that primitive position block (bit values denote 1, Fig. 8A); 
 (b) select, based on the sequencing data, a geometry pipeline of the plurality of geometry pipelines (Leather, Fig. 3, [0046] “the set-up unit manages the distribution of polygons to the pipelines, the display is divided into multiple tiles and each pipeline is responsible for a subset of the tiles” based on sequence data (pipelines 0-3) Leather teaches the set-up unit can select pipeline 1 for the next geometry to tile 2 with a primitive position block associated with a next geometry group as an active geometry pipeline (Jeong [0096] “Referring to FIG. 8B, store information about primitives which belong to each tile in a tile-based bitstream 820. A bit value of 1 in the bitstream 820 may denote that a primitive is included in the tile and a bit value of 0 in the bitstream 820 may denote that the primitive is not included in the tile” Jeong teaches based on sequencing data on Fig. 8B, a next primitive position block (the block of tiles d, e) that identifies a geometry group (primitives 2, 3) as an active geometry group (bit values denote 1). Therefore the combination between Leather and Jeong can teaches the claim select, based on sequencing data…with a next geometry group as an active geometry pipeline; and 
(c) cause primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to one of the plurality of tiling pipelines (Jeong, [0096] “FIG. 8B, a binning pipeline and store information about primitives which belong to each tile in a tile-based bitstream 820” and [0099] Referring to FIG. 9, a tile determining unit of the GPU 10 may determine through the use of a bitstream whether a primitive belonging to one initial tile belongs to other surrounding (e.g. bordering) initial tiles) the combination between Jeong teaches based on the primitive position data for the next primitive position block (the block of tiles d, e. Fig. 8B) of the active geometry (active geometry 2, 3 with bit value 1) pipeline 2 (as taught by Leather), the a tile determining unit process an operation 2 (902, Fig. 9) forward to one of tiling pipeline (tilling pipeline 2, as taught by Leather).
Leather and Jeong are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It 
Regarding Claim 2, the arbiter of claim 1, Leather does not explicitly teach wherein the geometry pipeline selector is further configured to: 
(d) receive, from the active geometry pipeline, sequencing data for a following primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block; and
(e) in response to determining that the following primitive position block for the active geometry pipeline is associated with a same geometry group as the next primitive position block for the active geometry pipeline, 
However, Jeong teaches (d) receive, from the active geometry pipeline, sequencing data for a following primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block (Jeong, [0096] “Referring to FIG. 8B, the GPU 10 may execute a binning pipeline and store information about primitives which belong to each tile in a tile-; and  repeat (c) for the following primitive position block (Leather, [0045] “logic 530 in the set-up unit 515 intersects the graphics primitives with the repeating tile pattern such that a primitive is only sent to a pipeline if it is likely that it will result in the generation of covered pixels” the combination between Leather and Jeong can teaches  repeat c (as taught by Leather) and the following primitive position block (as taught by Jeong). 
 (e) in response to determining that the following primitive position block for the active geometry pipeline is associated with a same geometry group as the next primitive position block for the active geometry pipeline, repeat (c) for the following primitive position block (Jeong, [0062] “The rendering pipeline 220 may perform the rendering per tile having a certain size, An entire or a portion of the primitive 320 may be rendered depending on the tile unit and a combination of tiles,  in FIG. 3, one tile unit for a first portion of the frame is the size of one tile 311, while another tile unit 313 in which the entire primitive is four square tiles (2 tiles by 2 tiles)” Jeong teaches in response to determine perform rendering depend on tile unit and a combination of tiles (primitive position block) and  Fig. 8A shows primitive position block (a, b, f, g) associate with geometry group (primitives 0, 2) are the same geometry group ( primitives 2, 3), both they are covered in next four square tiles (d, e, j, i).and repeat (b) and (c). the combination between Leather and Jeong can teaches repeat (b) and (c).

Regarding Claim 3, the arbiter of claim 2, Leather does not explicitly teach wherein the geometry pipeline selector is further configured to, in response to determining that the following primitive position block for the active geometry pipeline is not associated with the same geometry group as the next primitive position block for the active geometry pipeline, repeat (b) and (c).
However, Jeong teaches in response to determining that the following primitive position block for the active geometry pipeline is not associated with the same geometry group as the next primitive position block for the active geometry pipeline (Jeong, [0062] “The rendering pipeline 220 may perform the rendering per tile having a certain size, An entire or a portion of the primitive 320 may be rendered depending on the tile unit and a combination of tiles,  in FIG. 3, one tile unit for a first portion of the frame is the size of one tile 311, while another tile unit 313 in which the entire primitive is four square tiles (2 tiles by 2 tiles)” Jeong teaches in response to determine perform rendering depend on tile unit and a combination of tiles (primitive position block) and  Fig. 8A shows primitive position block (tiles a, b, f, g) associated with geometry group (primitives 0, 2) is not the same geometry group (primitive 4) which is covered in on tile block (h) and repeat (b) and (c).
the combination between Leather and Jeong can teaches repeat (b) and (c).
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 4, the arbiter of claim 1, Leather does not explicitly teach further comprising a sequence number generator configured to receive the sequencing data for the primitive position block of the active geometry pipeline, generate a sequence number for that primitive position block, and output a version of the sequencing data that comprises the generated sequence number. 
However, Jeong teaches a sequence number generator configured to receive the sequencing data for the primitive position block of the active geometry pipeline, generate a sequence number for that primitive position block (Jeong, Fig. 2, [0052] In operation 221, the tile scheduler may schedule a sequence of tiles to be processed, for the rendering pipeline 220 which is processed per tile” and [0053] transform the primitives to pixel values in a 2D space, based on the generated tile list” Jeong teach a tile schedule (Fig. 2) (referred to a sequence number generator) may receive the sequencing data for the primitive position block (bit stream of binning pipeline, Fig. 5) and schedule (generate) a sequence of tile list for the primitive positon block (tile) (Figs 8A, 8B), and output a version of the sequencing data that comprises the generated sequence number (Jeong, [0035] “The GPU 10 may be a dedicated graphics processor that executes (e.g. performs) graphics pipelines of various versions”.
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 6, the arbiter of claim 1, Leather in view of Jeong discloses 
a sequencing multiplexer configured to receive the sequencing data for the next primitive position block for each geometry pipeline of the plurality of geometry pipelines (Leather, Fig.10, [0081] “it is possible to use a simple mux to multiplex the texture requests from the four SRAM/ALU pairs into a single stream containing one texture request every clock. and issues the ALU instructions for the first SRAM and ALU 1220” the combination between Leather and Jeong teaches a sequencing multiplexer receives the sequence data (as taught by Leather, Fig. 10, sequence ALUs include MUX) for the next primitive position block (as taught by Jeong) for each geometry pipeline (as taught by Leather); and wherein the geometry pipeline selector is further configured to cause the sequencing multiplexer to output the sequencing data for the next primitive position block for the active geometry pipeline for use in generating sequencing data for the primitive position block forwarded to the one of the plurality of tiling pipelines (Leather, Fig. 2. [0093] “The level 1 texture machine 1455 operates the level 0 texture machine 1430, passing the control token to the level 1 ALU machine, The output state machine instructs the output formatter to pull data from the output FIFO” the combinaltion between Leather and Jeong teaches a sequencing multiplexer output the sequencing data (as taught by Leather Fig. 12) for the next primitive position block forward to one of the plurality of tiling (as taught by Jeong, Fig. 8A, 8B) for use in generating sequencing data for the primitive position block forwarded to the one of the plurality of tiling (as taught by Jeong, Fig. 9).
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 7, the arbiter of claim 1, Leather in view of Jeong teach further comprising a primitive multiplexer configured to receive primitive position data for the next primitive position block for each geometry pipeline of the plurality of geometry pipelines (Leather, [0007] “The back-end receives the primitives and performs the operations necessary to send the data to a frame buffer where it will eventually be rendered to the screen” and Fig. 12, [0092] “the level 0 ALU machine instructs the SRAM's to read the source data for this instruction, then instructs the ALU  the next primitive position block (as taught by Jeong) for each geometry pipeline (Leather) and wherein the geometry pipeline selector is further configured to cause the primitive multiplexer to output the primitive position data for the next primitive position block for the active geometry pipeline for forwarding to the one of the plurality of tiling pipelines (Leather, Fig. 2. [0093] “The level 1 texture machine 1455 operates the level 0 texture machine 1430, passing the control token to the level 1 ALU machine, The output state machine instructs the output formatter to pull data from the output FIFO” the combination between Leather and Jeong teaches a primitive multiplexer output the sequencing data (as taught by Leather Fig. 12) for the next primitive position block forward to one of the plurality of tiling (as taught by Jeong, Fig. 8A, 8B) for use in generating sequencing data for the primitive position block forwarded to the one of the plurality of tiling (as taught by Jeong, Fig. 9).
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 8, Leather as modified discloses the arbiter of claim 7, wherein the comprises a buffer that is configured to receive the signal indicating the active geometry pipeline and output the signal in a first in first out order to the primitive multiplexer (Leather, Fig. 10, [0073] “Four identical SRAM/ALU pairs 1220, 1222, 1224, and 1226 process the data. SRAM space is allocated as each quad is received from the rasterizer” and [0074] [0074] Each SRAM/ALU performs the following operations in one 4-clock cycle” Leather teaches a buffer (SRAM) receive the 
However, Leather teaches wherein the geometry pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the one of the plurality of tiling pipelines by outputting a signal indicating the active geometry pipeline.
Jeong teaches cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the one of the plurality of tiling pipelines (Jeong, [0096] “FIG. 8B, a binning pipeline and store information about primitives which belong to each tile in a tile-based bitstream 820. A bit value of 1 in the bitstream 820 may denote that a primitive is included in the tile and a bit value of 0 in the bitstream 820 may denote that the primitive is not included in the tile” Jeong teaches based on the primitive position data for the next primitive position block (the block of tiles d, e. Fig. 8B) of the active geometry (active geometry 2, 3 with bit value 1) to be output to one of the plurality pipelines (tiling pipeline 2, as taught by Leather) with signal (bit value of 1) indicating the active geometry pipeline.
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 11, the arbiter of claim 1, Leather does not explicitly teach further comprising a tiling pipeline selector configured to: select, based on the sequencing data, a tiling pipeline of the plurality of pipelines to receive the primitive position data for the next primitive position block of the active geometry pipeline; and cause the primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to the selected tiling pipeline. 
However, Jeong teaches based on the sequencing data, a tiling pipeline of the plurality of pipelines to receive the primitive position data for the next primitive position block of the active geometry pipeline (Jeong, [0096] “Referring to FIG. 8B, the GPU 10 may execute a binning pipeline and store information about primitives which belong to each tile in a tile-based bitstream 820”and [0097] “in FIG. 8B, the bit values of the primitives 0 and 1 are all 1's, and the bit values of primitives 2, 3, and 4 are all 0's, and thus, it will be easily understood that the primitives 0 and 1 belong to the tile "a" Jeong teaches based on the sequencing data a tiling pipeline (Fig. 8B, binning pipeline, sequence tiles a to j) to receive the primitive position data (tiles d, e ) with the bit values 1’s of  primitives 2, 3 for the next primitive position block in Fig. 8B; and cause the primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to the selected tiling pipeline (Jeong, Figs 8A, 8B shows cause the primitive positon data (bitstream per tile, Fig. 8B) for the next position block of the active geometry (primitive) pipeline (primitives 0 through 4) to be forward to one of the plurality of tiling pipelines (tile a, b, c,…I, j. Figs 8A- 8B, Fig. 9, operations). 
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 17, the arbiter of claim 1, Leather does not explicitly teach wherein each geometry group is associated with a geometry group number that indicates an order of that geometry group relative to the other geometry groups and the next geometry group is the geometry group associated with a lowest or highest geometry group number.  
However, Jeong teaches a geometry group number that indicates an order of that geometry group relative to the other geometry groups and the next geometry group is the geometry group associated with a lowest or highest geometry group number (Jeong, Fig. 8A, shows a geometry group number (two primitives 1, 2) relative to the next group number with a lowest geometry number (one primitive 4).
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 18, Leather as modified discloses a graphics processing unit (Leather [0037] “FIG. 1. Graphics processing chip 100”, comprising the arbiter Fig. 12, [0094] “Arbitration is performed by two arbiter blocks 1485 and 1486” as set forth in claim 1.  
Regarding Claim 19, Leather in view of Jeong discloses a method (Leather, [0149] “a method”) of arbitrating between a plurality of geometry pipelines and a plurality of tiling pipelines in a graphics processing unit, the method comprising: 
receiving, from each geometry pipeline of the plurality of geometry pipelines, sequencing data for a next primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block; 
selecting, based on the sequencing data, a geometry pipeline of the plurality of geometry pipelines with a primitive position block associated with a next geometry group as an active geometry pipeline; and 
causing primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to one of the plurality of tiling pipelines.  
Claim 19 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 20, Leather as modified discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description (Leather [0112] “A computer program product comprises a medium configured to store or transport computer readable code” of an integrated circuit (Leather, [0066] “This circuitry converts pixel data stored in video memory 814”) that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture the arbiter Fig. 12, [0094] “Arbitration is performed by two arbiter blocks 1485 and 1486” as set forth in claim 1.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Leather et al. (U.S. 2010/0110084 A1) in view of Jeong et al. (U.S. 2018/0144538 A1) and further in view of Soupikov et al. (U.S. 2009/0303245 A1).
Regarding Claim 5, the arbiter of claim 4, Leather as modified does not explicitly teach wherein the sequence number generator comprises an N-bit counter that is configured to hold a current sequence number, and the sequence number generator is configured to include the current sequence number in the sequencing data and then increment the N-bit counter.  
However, Soupikov teaches wherein the sequence number generator comprises an N-bit counter that is configured to hold a current sequence number, and the sequence number generator is configured to include the current sequence number in the sequencing data and then increment the N-bit counter (Soupikov, [0015], “Each thread is initially assigned one of the tile sets with number i = 0…Nthreads-1  and starting tile for that tile set is stored in per- thread progress counter Pi := Si. Each progress counter is stored in a separate cache line… 2) Rendering loop phase d. Atomically increment Pi, counter, storing its previous value in a local variable R.” and page 2, [0025] “An application with 32-bit depth and 32-bit color can use a 128x128 tile…As long as a tile fits within the L2 cache” Soupikov teaches N-bit counter (Pi) which hold the number 0 to N of tile set with 32 bit depth and color using in a 128x128 tile. The Pi is atomically increment.
Leather, Jeong and Soupikov are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Leather to combine with an N-bit counter (as taught by Soupikov) in order to include an N-bit counter an N-bit counter because Soupikov can provide a N-bit counter (Pi) which hold the number 0 to N of tile set with 32 bit (Soupikov, [0015]). Doing so, when rendering given tile set will re-use maximum amount of data fetched into its cache from memory. Thus the technique possesses all the nice properties of static load balancing approach (Soupikov, [0016]).
Claims 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Leather et al. (U.S. 2010/0110084 A1)  in view of Jeong et al. (U.S. 2018/0144538 A1) and further in view of Hutchins et al. (U.S. 7,710,427 B1) 
Regarding Claim 9, the arbiter of claim 1, Leather as modified does not explicitly teach further comprising a sideband multiplexer configured to receive sideband data for the next primitive position block for each geometry pipeline of the plurality of geometry pipelines; and wherein the geometry pipeline selector is configured to cause the sideband multiplexer to output the sideband data for the next primitive position block of the active geometry pipeline for forwarding to the one of the plurality of tiling pipelines. 
However, Hutchins teaches a sideband multiplexer configured to receive sideband data for the next primitive position block for each geometry pipeline of the plurality of geometry pipelines (Hutchins Fig. 4A, Col. 6, lines 6-8 “sideband information (pixel attribute data is provided by the data fetch stage 330)” and Col 11, lines 28-30 “Operand selector 530 may be a cross bar or some number of multiplexers that enable the 4 operand values” the combination between Hutchins and Jeong teaches a sideband multiplexer receives sideband data (as taught by Hutchins) for the next primitive position block (as taught by Jeong, Fig. 8A) ; and wherein the geometry pipeline selector is configured to cause the sideband multiplexer to output the sideband data for the next primitive position block of the active geometry pipeline for forwarding to the one of the plurality of tiling pipelines the combination between Hutchins and Jeong teaches cause a sideband multiplexer output sideband data (as taught by Hutchins) for the next primitive position block for forwarding to the plurality tiles (as taught by Jeong, Fig. 8A)
Leather, Jeong and Hutchins are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar  (Hutchins Col 11, lines 28-30). Doing so, when rendering given tile set will re-use maximum amount of data fetched into its cache from memory. Thus the technique possesses all the nice properties of static load balancing approach (Hutchins, Col 2, lines 45-50).
Regarding Claim 10, the arbiter of claim 9, Leather as modified discloses a buffer that is configured to receive the signal indicating the active geometry pipeline and output the signal in a first in first out order to the sideband multiplexer (Leather, Fig. 10, [0073] “Four identical SRAM/ALU pairs 1220, 1222, 1224, and 1226 process the data. SRAM space is allocated as each quad is received from the rasterizer” and [0074] [0074] Each SRAM/ALU performs the following operations in one 4-clock cycle” Leather teaches a buffer (SRAM) receive the signal (clock cycle) indicating the active pipeline and output the signal in FIFO order to the ALU (the primitive mul) (Fig. 10) and the combination between Leather and Hutchins teaches a buffer receive the signals (clock cycle) indicating the active pipeline and output in FIFOs (as taught by Leather, Fig. 10) to the sideband multiplexer (as taught by Hutchins).
Leather, Jeong, and Hutchins are combinable see rational in claim 9.
However, Leather as modified does not explicitly teach wherein the geometry pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the one of the plurality of tiling pipelines by outputting a signal indicating the active geometry pipeline.
Jeong teaches wherein the geometry pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the one of the plurality of tiling pipelines by outputting a signal indicating the active geometry pipeline (Jeong, Figs 8A, 8B, shows cause the primitive position data for the next primitive position block (Fig. 8B) to output to the one of plurality of tiling pipelines (Fig. 8A) based on the the bit values.
Leather and Jeong are combinable see rationale in claim 1.
Regarding Claim 15, the arbiter of claim 11, Leather as modified does not explicitly teach further comprising a sideband demultiplexer configured to receive sideband data for the next primitive position block for the active geometry pipeline; and wherein the tiling pipeline selector is configured to cause the sideband demultiplexer to output the sideband data for the next primitive position block of the active geometry pipeline to the selected tiling pipeline.
However, Hutchins teaches a sideband demultiplexer configured to receive sideband data for the next primitive position block for the active geometry pipeline (Hutchins Fig. 4A, Col. 6, lines 6-8 “sideband information (pixel attribute data is provided by the data fetch stage 330)” and Col 11, lines 28-30 “The repacked result value is then sent to an outgoing pixel data selector 566, which may include a demultiplexer, the result of the arithmetic operation optionally replaces some portion of the incoming pixel data 540 to form the outgoing pixel data 545” the demultiplexer  (as taught by Jeong, Fig. 8A) and wherein the tiling pipeline selector is configured to cause the sideband demultiplexer to output the sideband data for the next primitive position block of the active geometry pipeline to the selected tiling pipeline the combination between Hutchins and Jeong teaches cause a sideband demultiplexer output sideband data (as taught by Hutchins) for the next primitive position block for forwarding to the plurality tiles (as taught by Jeong, Fig. 8A)
Leather, Jeong, and Hutchins are combinable see rational in claim 9.
Regarding Claim 16, the arbiter of claim 15, Leather as modified disclosed  the arbiter further comprises a buffer that is configured to receive the signal indicating the selected tiling pipeline and output the signal in a first in first out order to the sideband demultiplexer (Leather, Fig. 10, [0073] “Four identical SRAM/ALU pairs 1220, 1222, 1224, and 1226 process the data. SRAM space is allocated as each quad is received from the rasterizer” and [0074] [0074] Each SRAM/ALU performs the following operations in one 4-clock cycle” Leather teaches a buffer (SRAM) receive the signal (clock cycle) indicating the active pipeline and output the signal in FIFO order to the ALU (the primitive mul) (Fig. 10) and the combination between Leather and Hutchins teaches a buffer receive the signals (clock cycle) indicating the active pipeline and output in FIFOs (as taught by Leather, Fig. 10) to the sideband demultiplexer (as taught by Hutchins).
wherein the tiling pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the selected tiling pipeline by outputting a signal indicating the selected tiling pipeline; 
Jeong teaches wherein the geometry pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the one of the plurality of tiling pipelines by outputting a signal indicating the active geometry pipeline (Jeong, Figs 8A, 8B, shows cause the primitive position data for the next primitive position block (Fig. 8B) to output to the one of plurality of tiling pipelines (Fig. 8A) based on the the bit values.
Leather, Jeong, and Hutchins are combinable see rational in claim 9.
Claims 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Leather et al. (U.S. 2010/0110084 A1) in view of Jeong et al. (U.S. 2018/0144538 A1) and further in view of Boyce et al. (U.S. 2018/0308257 A1).
Regarding Claim 12, the arbiter of claim 11, Leather as modified does not explicitly teach further comprising a sequencing demultiplexer configured to receive the sequencing data for the next primitive position block of the active geometry pipeline; and wherein the tiling pipeline selector is configured to cause the sequencing demultiplexer to output the sequencing data for the next primitive position block of the active geometry pipeline to the selected tiling pipeline.  
However, Boyce teaches a sequencing demultiplexer configured to receive the sequencing data for the next primitive position block of the active geometry pipeline (Boyce, Fig. 9, [0295] “the logic including a demultiplexer to receive a single complex signal having multiple interleaved signals and to separate a base layer signal, a first non-base layer signal, a second non-base layer signal, and a third non-base layer signal from the single complex signal” Boyce teaches a sequencing demultiplexer (904) receives and send data out in a sequence order (Layer 0 to Layer 3) and the combination between Boyce and Jeong teaches a sequencing demultiplexer receive the sequencing data (as taught by Boyce, Fig. 9, sequence of layer signals formed a single complex signal) for the next primitive position block (as taught by Jeong, Fig. 8A); and wherein the tiling pipeline selector is configured to cause the sequencing demultiplexer to output the sequencing data for the next primitive position block of the active geometry pipeline to the selected tiling pipeline (Boyce, Fig. 9 shows the demultiplexer output to a sequencing data layer 0 to layer 3) the combination between Boyce and Jeong teaches a sequencing demultiplexer outputs the sequencing data (as taught by Boyce, Fig. 9, output to sequence of layer) for the next primitive position block (as taught by Jeong, Fig. 8A)
Leather, Jeong and Boyce are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Leather to combine with a sequency multiplexer (as taught by Boyce) in order to include a sequence demultiplexer to receive/output sequence data because Boyce can provide a sequencing demultiplexer outputs the sequencing data (Fig. 9, output to sequence of layer). (Boyce, Fig. 9, [0295]). Doing so, when rendering given tile set will re-use 
Regarding Claim 13, the arbiter of claim 11, further comprising Leather as modified does not explicitly a primitive demultiplexer configured to receive the primitive position data for the next primitive position block for the active geometry pipeline and wherein the tiling pipeline selector is further configured to cause the primitive demultiplexer to output the primitive position data for the next primitive position block for the active geometry pipeline to the selected tiling pipeline. 
However, Boyce teaches a primitive demultiplexer configured to receive the primitive position data for the next primitive position block for the active geometry pipeline and wherein the tiling pipeline selector is further configured to cause the primitive demultiplexer to output the primitive position data for the next primitive position block for the active geometry pipeline to the selected tiling pipeline (Boyce, [0130] “ FIG. 7, Rendered content 704 is input to the encoder 708 at a first non-base layer or layer 1. The rendered content 704 is generated using the graphics pipeline (e.g., as shown in FIG. 5)” and Fig. 9. [0144] “The demultiplexer 904 receives an input signal 902 from the transmitting device (e.g., shown in FIG. 7)” and [0147] “The demultiplexer 904 separates a third non-base layer signal and sends the third non-base layer signal. The decoded data from each decoder 906, 908, 910, and 912 are sent to the compositor 914” the combination between Boyce and Jeong can  teache a primitive demultiplexer can receive signal/rendered content via the graphic pipeline (as taught by Boyce) with the primitive position data for the next primitive ;
Leather, Jeong and Boyce are combinable see rationale in claim 12.
Regarding Claim 14, the arbiter of claim 13, Leather discloses does not explicitly teach wherein the tiling pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the selected pipeline by outputting a signal indicating the selected tiling pipeline and the arbiter further comprises a buffer that is configured to receive the signal indicating the selected tiling pipeline and output the received signal in a first in first out order to the primitive demultiplexer.
However, Jeong teaches wherein the tiling pipeline selector is configured to cause the primitive position data for the next primitive position block of the active geometry pipeline to be output to the selected pipeline by outputting a signal indicating the selected tiling pipeline (Jeong, Figs 8A, 8B, shows cause the primitive position data for the next primitive position block (Fig. 8B) to output to the one of plurality of tiling pipelines (Fig. 8A) based on the the bit values.
Leatherr and Jeong are combinable see rationale in claim 1.
Boyce teaches a buffer that is configured to receive the signal indicating the selected tiling pipeline and output the received signal in a first in first out order to the primitive demultiplexer (Boyce, [0130] “ FIG. 7, Rendered content 704 is input to the encoder 708 at a first non-base layer or layer 1. The rendered content 704 is generated using the graphics pipeline (e.g., as shown in FIG. 5)” and Fig. 9. [0144] “The st layer to 3rd layer).
 Leatherr, Jeong, Boyce are combinable see rationale in claim 12. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Lauritzen et al. (U.S. 2018/0286112 A1) and Mantor al. (U.S. 2016/0371873A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner, Art Unit 2611